Citation Nr: 9930662	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 beyond July 1, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.  This appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).  

In June 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, an August 
1998 rating action continued the prior denial. 


REMAND

As noted in the Board's previous remand, the veteran 
underwent a right ankle debridement, right fourth flexor 
tenotomy, and fat graft to right superficial perineal nerve 
on May 27, 1993.  A temporary 100 percent evaluation was 
assigned from May 26, 1993 to July 1, 1993.  The veteran 
contends that he is entitled to a temporary total disability 
rating for convalescence under 38 C.F.R. § 4.30 beyond July 
1, 1993.  The record shows that the veteran was seen on June 
13, 1993, with a grossly infected surgical incision on the 
right ankle, and that the stitches had to be removed and 
antibiotic therapy started immediately.  The veteran has 
contended that he continued to require crutches at least 
until August 1993.  

The prior remand instructed the RO to contact the veteran's 
treating physicians at the VAMC in Houston, Texas, and VA 
outpatient clinics in Beaumont, Texas, and Jennings, 
Louisiana, to obtain information as to the length of the 
veteran's convalescent period.  This was not accomplished.  
Instead, the RO obtained an opinion from Robert Po, M.D., a 
private orthopedic physician in Louisiana.  Dr. Po reviewed 
the claims folder and stated that it was his estimate that 
the veteran's "return to full activity employment would have 
been after the examination at the VA of July of 1995."  
However, the Board notes that a VA outpatient treatment note 
of record dated in July 1994 indicated that the veteran was 
working at that time.  

Unfortunately, it is still not clear from the record exactly 
how long the veteran's convalescent period lasted.  The RO 
should contact the veteran's treating physicians at the 
Houston VAMC, and VA outpatient clinics in Beaumont, Texas, 
and Jennings, Louisiana, to obtain information as to how long 
regular weight-bearing was prohibited and when the surgical 
wounds were completely healed after his right foot surgery on 
May 27, 1993.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded a Board's decision because it failed to 
ensure that the regional office achieved full compliance with 
specific instructions contained in a Board remand).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should contact the physicians who 
treated the veteran during the period 
following his May 1993 surgery at the 
Houston VAMC, and VA outpatient clinics 
in Beaumont, Texas, and Jennings, 
Louisiana.  The medical care providers 
should be asked to provide information as 
to how long regular weight-bearing was 
prohibited and when the surgical wounds 
were completely healed after his right 
foot surgery on May 27, 1993.  If such a 
date is not available, they should be 
asked to review the veteran's medical 
records and this REMAND and provide 
opinions as to when the veteran could 
have resumed regular weight bearing and 
when the wound was completely healed 
following the May 1993 surgery.  Complete 
rationale should be provided for any 
opinions expressed.

Following the above, the RO should review the veteran's claim 
with regard to the additional evidence obtained.  If the 
outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



